ORDER
On April 28, 2004, this Court entered an Order suspending the Respondent, Eileen G. Cooney, from the practice of law for her failure to file a response to a complaint pending before the Disciplinary Board. On May 20, 2004, the Respondent filed her answer to that complaint with the Board, and a Petition for Reinstatement with this Court.
The Respondent appeared before this Court, with counsel, at its conference on May 27, 2004. After hearing the representations of the Respondent; her counsel; and Disciplinary Counsel, we deem it appropriate that the Petition for Reinstatement be granted, subject to the following conditions:
1.The Respondent’s practice of law will be supervised by Joseph F. Du-gan, Esquire. Mr. Dugan shall submit weekly written reports to the Chief Disciplinary Counsel regarding Respondent’s compliance with this Order of supervision and her attendance to client matters.
2. The Respondent shall continue treatment with Maxim J. Daamen, MD. Dr. Daamen shall submit a written report on a monthly basis to the Chief Disciplinary Counsel regarding the Respondent’s treatment and progress. The Respondent shall provide any and all medical releases necessary to authorize Dr. Daamen to communicate with the Chief Disciplinary Counsel.
3. These conditions shall remain in effect until further order of this Court.
The medical report of Dr. Daamen, which was included with the Respondent’s Petition for Reinstatement, is hereby placed under seal.